 

Morgan Lewis

Michael F. Fleming
Associate

+1.212.309.6207

michael. fleming@morganlewis.com

 

 

i.
na
Lo peirennesemnenner

 

February 20, 2020

 

SO ORDERED:
Via ECF q .
The Honorable George B. Daniels LMA, & L Ota,
United States District Court orgeB. Daniels, U.S.D.J.
For the Southern District of New York sma 4
500 Pearl Street, Room 1310 Dated: = 7 4 2020

 

New York, NY 10007

Re: Dominguez v. Athleta LLC, 1:19-cv-10168-GBD
Request for Extension of Time to Respond to the Amended Complaint

Dear Judge Daniels:

We represent defendant Athleta LLC (‘Defendant’) in the above-referenced action. Pursuant to
Rule II(A) and II(C) of Your Honor’s Individual Rules & Practices, we write, with the consent of
counsel for plaintiff Yovanny Dominguez (“Plaintiff’), respectfully to request that the Court extend
Defendant's time — from February 25, 2020 to March 10, 2020 — to respond to the Amended
Complaint filed in this action on February 11, 2020. This is Defendant's first request for an
extension of time to respond to the Amended Complaint. Defendant previously requested, and the
Court previously granted, an extension of time to respond to the original Complaint. (Dkt. Nos. 15
& 16.)

In support of this request, counsel for Defendant states that it intends to move to dismiss the
Amended Complaint, and this extension of time, if granted, will permit counsel sufficient time to
prepare the motion papers. If granted, this request will not affect any other dates scheduled in
this action. As noted above, counsel for Plaintiff consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/5/ Michael F. Fleming
Michael F. Fleming
Attorney for Defendant

cc: All Counsel of Record (via ECF)

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States @ +1.212.309.6001

 
